Case 9:20-cv-81502-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 1 of 6




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION

     BAKER, DONELSON, BEARMAN,                  )
     CALDWELL & BERKOWITZ, PC,                  )
     a Tennessee professional services          )    CASE NO.: __________________
     corporation,                               )
                                                )
                     Plaintiff,                 )
                                                )
     -vs-                                       )
                                                )
     L. FRANK CHOPIN, individually              )
     and as guardian of Kathleen DuRoss         )
     Ford,                                      )
                                                )
                     Defendant.                 )
                                                )
                                           COMPLAINT

            COMES NOW Plaintiff BAKER, DONELSON, BEARMAN, CALDWELL &

  BERKOWITZ, PC, a Tennessee professional services corporation, by and through its

  undersigned attorneys, and files this its Complaint against Defendant L. FRANK CHOPIN,

  individually as an interested party in the Estate of Kathleen DuRoss Ford and as guardian of

  Kathleen DuRoss Ford, deceased, and alleges as follows:

                             PARTIES, JURISDICTION, AND VENUE

            1.     Plaintiff BAKER, DONELSON, BEARMAN, CALDWELL & BERKOWITZ,

  PC, (“BDBCB”) is a professional services corporation, organized and existing under the laws of

  the state of Tennessee, having its principal place of business in the state of Tennessee. BDBCB

  is a multi-state law firm with one of its offices located in Orlando, Orange County, Florida.

  BDBCB provides legal services to its clients for a fee and associated costs.




  4846-5069-6136
Case 9:20-cv-81502-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 2 of 6



           2.      Defendant L. FRANK CHOPIN (“CHOPIN”) is an individual who resides in

  Palm Beach, Florida.

           3.      This Court has diversity jurisdiction in this matter pursuant to 28 U.S.C.

  § 1332(a). The amount in controversy well exceeds $75,000.00 and the parties are all citizens of

  different States.

           4.      Personal jurisdiction exists over Defendant CHOPIN in this District because he

  resides here, has engaged in the practice of law in this District, and continues to serve in this

  District as the court appointed guardian of Kathleen DuRoss Ford, now deceased (“Mrs. Ford”).

           5.      Events giving rise to this action all occurred in this District. Defendant CHOPIN

  is the person nominated as personal representative in the purported last will and testament of

  Mrs. Ford that he is seeking to probate in the circuit court for Palm Beach County. CHOPIN is

  the “interested person” who has objected to the claim for payment filed by Plaintiff in the estate

  proceedings for Mrs. Ford that precipitated the filing of this independent action. As guardian of

  the property of Mrs. Ford, Defendant CHOPIN is liable for payment of Plaintiff’s fees.

           6.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

           7.      All conditions precedent to this action have occurred, been satisfied, or otherwise

  been waived.

                                     FACTUAL ALLEGATIONS

           8.      On or around early November 2020, Deborah DuRoss Guibord (“Guibord”)

  retained attorney Donald Christopher of BDBCB’s Orlando office (“Christopher”) to represent

  her as additional trial counsel in connection with her ongoing effort to obtain a ruling of legal

  incapacity of her mother, Mrs. Ford, and the appointment of a plenary guardian to protect and

  care for the physical needs of her incapacitated mother and to oversee and assume management




  4846-5069-6136                                    2
Case 9:20-cv-81502-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 3 of 6



  of her mother’s financial affairs. Guibord requested that BDBCB join her trial team in the

  guardianship proceedings she had initiated a year before, as the Petitioner, in the matters styled:

  In Re: Guardianship of Kathleen DuRoss Ford, Case Nos. 502018GA000542XXXXNB and

  502018MH003270XXXXNB, then pending in the Circuit Court of the Fifteenth Circuit, in and

  for Palm Beach County, Florida.

           9.      After Plaintiff BDBCB entered into a fee arrangement with Guibord,

  memorialized in its engagement letter with her, attorney Christopher initially appeared in court

  on behalf of Guibord on December 6, 2020 and has continued to participate actively in her

  representation as a member of Petitioner Guibord’s trial team.

           10.     Ultimately, the guardianship court entered a final order on April 1, 2020, finding

  Guibord’s mother, Mrs. Ford, totally incapacitated, but denied Petitioner Guibord’s request to

  appoint her as guardian. The court nevertheless did appoint Defendant CHOPIN as the plenary

  guardian for Mrs. Ford. Unfortunately, Mrs. Ford died little more than a month later on May 8,

  2020. The guardianship court’s lengthy final order is currently being appealed by Petitioner

  Guibord to the Florida Fourth District Court of Appeal.

           11.     Notwithstanding the pending appeal of the guardianship court’s final order, two

  determinations made in that order clearly benefited Mrs. Ford and are not subject to reversal on

  the appeal. One is that Mrs. Ford was determined to be completely incapacitated. The other is

  that as a result of Mrs. Ford’s incapacity, the court determined to appoint a plenary guardian to

  oversee her affairs. Plaintiff BDBCB, as a participating member of Petitioner Guibord’s trial

  team that obtained the court order benefitting Mrs. Ford is therefore entitled to recover from Mrs.

  Ford’s assets all its attorneys’ fees and costs in doing so pursuant to Section 744.108(1), Florida

  Statutes, and applicable Florida case law.




  4846-5069-6136                                   3
Case 9:20-cv-81502-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 4 of 6



           12.     In accordance with the strict and detailed requirements of Florida statutes,

  Defendant CHOPIN, as guardian of Mrs. Ford, was obligated to prepare and file an initial

  guardianship report (§744.362), an initial guardianship plan (§744.363), and a verified inventory

  (§744.365) of Mrs. Ford’s property. CHOPIN failed and neglected to comply with any of these

  statutory requirements.     Over Petitioner Guibord’s objection, CHOPIN then successfully

  convinced the guardianship court to waive his compliance.

           13.     During the course of the guardianship proceedings circumstantial evidence

  indicated that Defendant CHOPIN had created a complex web of trusts, corporations, and other

  entities, all closely controlled by him, that have held the entirety of the assets otherwise owned

  by Mrs. Ford. Despite Petitioner Guibord’s repeated requests and demands, Defendant CHOPIN

  contended that any information concerning the trusts and the exhibits and documents referenced

  therein were neither proper for disclosure nor could be considered in connection with the

  guardianship proceedings. CHOPIN aggressively resisted testimony about the trusts or other

  entities. The guardianship court inexplicably shielded CHOPIN and precluded the disclosure of

  that information. Plaintiff BDBCB has therefore been unable to ascertain what assets of Mrs.

  Ford may be available to satisfy its claim for attorneys’ fees and costs.

           14.     Assuming any property which continues to be subject to the guardianship is

  insufficient to satisfy Plaintiff BDBCB’s claim for attorneys’ fees and costs or that property

  previously under the guardian’s control is now subject to administration in probate, then the

  deceased ward’s probate estate is liable to pay Plaintiff’s claim. Should the assets of Mrs. Ford’s

  estate prove insufficient to satisfy Plaintiff’s claim, then pursuant to Section 733.707(3), Florida

  Statutes, some of Mrs. Ford’s trusts may be liable to pay Plaintiff’s claim.




  4846-5069-6136                                   4
Case 9:20-cv-81502-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 5 of 6



           15.     Petitioner Guibord filed her request on April 24, 2020 with the guardianship court

  for a formal determination of entitlement to fees and costs for her various counsel, including

  BDBCB, that had represented her in successfully obtaining the court appointment of a guardian

  for her mother, Mrs. Ford. Following a status conference on June 3, 2020, the guardianship court

  set a hearing for July 16, 2020 to take up the fees issue.

           16.     In the meantime, however, Defendant CHOPIN moved to continue the fee hearing

  until after conclusion of the pending appeal of the court’s final order. On July 10, 2020, pursuant

  to that request of CHOPIN, the guardianship court stayed, until the conclusion of the pending

  appeal, consideration of Petitioner Guibord’s request for determination of the entitlement of her

  attorneys to recover their fees and costs for successfully representing her in obtaining

  appointment of a guardian for her mother, Mrs. Ford.

                            COUNT I – DECLARATORY JUDGMENT

           17.     This is an action for a declaratory judgment, pursuant to 28 U.S.C. §2201. An

  actual controversy exists with Defendant CHOPIN as to the entitlement of Plaintiff BDBCB to

  recover its reasonable attorneys’ fees and costs which benefited the ward, Mrs. Ford, by the

  establishment of a guardianship to care for and protect her.

           18.     Plaintiff BDBCB realleges and adopts again all the allegations set forth in

  paragraphs 1 through 16 hereinabove.

           19.     To properly preserve its right to payment, Plaintiff BDBCB filed on July 31, 2020

  its statement of claim in accordance with Probate Rule 5.490 and Section 733.702, Florida

  Statutes in the pending probate proceedings concerning the estate of Mrs. Ford.

           20.     In response, Defendant CHOPIN, as the “named Personal Representative in the

  Last Will of the decedent and as Trustee of the Kathleen DuRoss Ford Revocable Inter Vivos




  4846-5069-6136                                    5
Case 9:20-cv-81502-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 6 of 6



  Trust Agreement Dated September 27, 1988,” filed an Objection on August 5, 2020, to the

  statement of claim that had been filed by Plaintiff BDBCB. Pursuant to Section 733.705(3),

  Florida Statutes, Plaintiff BDBCB therefore must bring this independent declaratory judgment

  action within 30 days of the date of the Objection or else Plaintiff’s claim to payment is forever

  barred.

            21.    Plaintiff BDBCB seeks judgment and a declaration of this Court that it is entitled

  to recover from the Estate of Kathleen DuRoss Ford the sum of $140,733.94 for its

  representation of Petitioner Guibord in successfully establishing a guardianship for her mother,

  Mrs. Ford.

            WHEREFORE, Plaintiff BAKER, DONELSON, BEARMAN, CALDWELL &

  BERKOWITZ, PC demands judgment against Defendant L. FRANK CHOPIN, as guardian of

  the property of Kathleen DuRoss Ford, declaring that Plaintiff is entitled to recover the sum of

  $140,733.94, together with its attorneys’ fees in bringing this action, all costs incurred in

  connection herewith, and such other and further relief as this Court deems just and proper.

            Dated: September 3, 2020.

                                                 BAKER, DONELSON, BEARMAN,
                                                 CALDWELL & BERKOWITZ, PC
                                                 200 South Orange Avenue
                                                 Post Office Box 1549
                                                 Orlando, Florida 32802-1549
                                                 (407) 422-6600
                                                 Attorneys for Plaintiff

                                                 By: /s/ Donald E. Christopher
                                                     Donald E. Christopher
                                                     Florida Bar No. 215831
                                                     dchristopher@bakerdonelson.com
                                                       fedcts@bakerdonelson.com
                                                       sdenny@bakerdonelson.com




  4846-5069-6136                                   6
